Citation Nr: 1827279	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  He served honorably in the United States Marine Corps.  The Board thanks the Veteran for his service to our country. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This matter was previously before the Board in December 2016 when it was remanded for further development, to include an updated VA examination because the Veteran reported that his left knee disability had worsened.  At that time, for the purposes of the Veteran's knee, he only had a 10 percent rating under Diagnostic Code (DC) 5010-5260 for limitation of flexion since 2003.  Later, in April 2017, the RO granted additional ratings for his knee: 20 percent under 5257 for instability and 40 percent under 5003-5261 for limitation of extension, both since January 2017, the date of his updated VA examination.  As a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the Veteran's claim for a higher rating for his knee remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  Since this matter was previously before the Board in December 2016, it has been reassigned to the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Since January 31, 2017, the Veteran's service connected left knee disability has been manifested by limitation of flexion of at least 30 degrees.

2.  Since July 19, 2011, the Veteran's service connected left knee disability has been manifested by symptomatic residuals of a meniscectomy, to include swelling,  popping, and locking.


CONCLUSIONS OF LAW

1.  Since January 31, 2017, the criteria for an increased rating of 20 percent, but no higher, for left knee limitation of flexion have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

2.  Since July 19, 2011, the criteria for a separate rating of 10 percent, but no higher, for symptomatic residuals of a meniscectomy have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.45, 4.71a, DC 5259 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

At the outset, the Veteran has stated his belief that a prior VA examination was inadequate because it was not thorough and lasted only five minutes.  See April 2012 Notice of Disagreement; October 2012 Substantive Appeal.  However, a presumption of regularity is applied to all manner of VA processes and procedures.  The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers, including VA examiners, have properly discharged their official duties.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2008).  Clear evidence is required to rebut the presumption of regularity.  Here, the Board finds that the presumption of regularity has not been rebutted because the examination in question shows no indication that it was rushed or otherwise inadequate.  Rather, the associated report appears thorough, complete, and provides adequate information to consider the applicable rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In addition, the Board notes that the Veteran was afforded a subsequent examination in January 2017 in response to his reports that his knee disability had worsened.  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA assigns an increased rating for a service-connected disability by comparing a veteran's history with that disability (from one year prior to when the claim was filed) against criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4, § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Schedule is based on the average reduction in earning capacity in civilian occupations resulting from diseases and injuries associated with service in the armed forces.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If a veteran's symptoms implicate two different ratings under a single DC in the Schedule, then VA will assign the higher rating provided that the symptoms more closely align with the criteria for the higher rating.  See 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  VA's determination about which rating to assign is also informed by a broad interpretation of the law consistent with the facts of each case and, if there is a reasonable doubt as to the degree of a veteran's disability, then the doubt will be resolved in the veteran's favor.  See id. § 4.3.  After VA assigns a rating, that rating may require re-evaluation in the future in keeping with changes to the veteran's condition, the law, and medical knowledge.  See id. § 4.1.  

Pyramiding, or the process of rating the same disability under multiple DCs, is to be avoided.  See id. § 4.14.  However, VA may assign multiple ratings for separate and distinct symptoms so long as none of the symptoms overlap.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Further, although using symptoms from a nonservice connected disability for the purposes of rating a disability that is service connected is prohibited, if it is not possible to distinguish between the respective symptoms because they are so intertwined, then the symptoms will be attributed to the service-connected disability.  See 38 C.F.R. §§ 3.102, 4.14; Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must also consider the extent of additional functional impairment a veteran may have above and beyond the limitation of motion objectively demonstrated due to pain, limited or excess movement, weakness, incoordination, and premature or excess fatigability, etc., particularly when symptoms "flare up," to include periods of prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Sharp v. Shulkin, 29 Vet. App. 26 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59. 

Knee disabilities are rated pursuant to DCs 5256 through 5263.  See id. § 4.71a.  Degenerative arthritis is rated under DC 5003.  Id.  All applicable rating criteria are to be discussed, in addition to any DCs the Veteran is already rated under.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

For the purpose of evaluating lay evidence, to include a veteran's statements about his health conditions, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptoms of an injury or illness (such as pain or the visible flatness of his feet), a lay person is not qualified to provide an opinion about a complex medical matter such as the ultimate cause of a medical condition.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Analysis

Here, the Veteran has a 10 percent rating under DC 5260 for limitation of flexion since February 2003.  However, he has reported that his condition has worsened during the intervening years and he should be assigned a higher rating.  The Board agrees.  The Board finds that the competent medical evidence of record, to include a VA examination report dated January 31, 2017, shows that the Veteran's flexion is now limited to at least 30 degrees because of additional functional loss to 35 degrees during flare-ups plus pain on weight bearing.  These results are consistent with the Veteran's statements that he cannot navigate stairs, kneel, squat, walk, or stand without significant pain and physical difficulty, especially during flare-ups.  Accordingly, the Board concludes that a higher rating of 20 percent is warranted since January 31, 2017.

At the same time, the Board concludes that a higher rating of 30 percent is not warranted for this period because the competent medical evidence of record does not show that flexion is limited to 15 degrees or less.  Outside of flare-ups, when his range of motion is most limited, the January 2017 examination shows that his flexion was 50 degrees, there was no decreased range of motion after repetitive use, and his associated muscle strength was the maximum 5/5.  A review of VA treatment records does not reveal any evidence to support a higher rating.  Accordingly, a higher rating of 30 percent is not warranted since January 31, 2017.  

In addition, the Board concludes that a higher rating of 20 percent is not warranted prior to January 31, 2017 because the competent medical evidence of record does not show that flexion was limited to 30 degrees or less.  On the contrary, the August 2011 VA examination report and associated addendum dated March 2012 show flexion of 70 degrees, more than double the flexion required for a higher rating.  Further, repetitive motion did not result in additional functional loss, flare-ups at that time were noted to limit his ability to be more active, such as running and jumping, and in VA treatment records dated October 2011 flexion was 90 degrees.  A review of the record does not reveal any evidence to support a higher rating.  Accordingly, a higher rating of 20 percent is not warranted prior to January 31, 2017.

As to DC 5261, the Veteran has a rating of 40 percent due to limited extension of 30 degrees.  A higher rating of 50 percent is not warranted unless extension is limited to 45 degrees.  Here, the Board concludes that a 50 percent rating is not warranted because the competent medical evidence of record does not show that extension is sufficiently limited.  Pursuant to the January 2017 VA examination, at most, his extension is limited to 35 degrees and, unlike his range of motion for flexion, the Veteran's extension is not additionally limited during flare-ups; indeed, during flare-ups, the evidence shows that his extension was 25 degrees.  Following repeated use over time, extension was 20 degrees and associated muscle strength was noted to be 4/5.  A review of VA treatment records does not reveal any evidence to support a higher rating.  Accordingly, a higher rating of 50 percent is not warranted.  

In each case, the Board has considered the provisions of 4.40, 4.45, and 4.59, as well as the holdings in the DeLuca and Sharp cases, and finds that the preponderance of the evidence is against granting a higher rating. 

Regarding DC 5257 for recurrent subluxation or lateral instability, the Veteran has a 20 percent rating for moderate lateral instability based on a medical opinion contained in the January 2017 VA examination.  A higher rating of 30 percent is not warranted unless recurrent subluxation or lateral instability is severe.  Here, the competent medical evidence of record does not support such a finding.  The Board notes that although the examination report shows the Veteran has symptoms to include instability of station, disturbance of locomotion, and interference with standing, such symptoms are not contemplated by 5257 and cannot be used to justify a higher rating.  See Lyles v. Shulkin,  __ Vet. App. __ (2017) (stating that the Federal Circuit has "expressly rejected" the argument "that DC 5257 should be read to include manifestations of knee disability other than recurrent subluxation or lateral instability").  A review of VA treatment records does not reveal any evidence to support a higher rating.  Accordingly, a higher rating of 30 percent is not warranted.

Turning to the remaining knee DCs, the evidence does not show that the Veteran has ankylosis or genu recurvatum.  Accordingly, a rating under 5256 and 5263 is not warranted.  In addition, for the purposes of 5262, although the record contains medical evidence of tibia impairment in August 2011, a corresponding fibula impairment is not noted.  Consequently, as both conditions are required under 5262, a rating under that DC is not warranted.

As to DC 5259, the record shows that the Veteran had meniscal surgery in 1980.  The August 2011 VA examination report shows reports of swelling, popping, and locking in the Veteran's left knee.  Accordingly, the Board finds that a 10 percent rating under 5259 is warranted since July 19, 2011, the date of his original claim for an increased rating.  The Board notes that 10 percent is the maximum rating available under 5259.  

For the purposes of DC 5258, VA treatment records from August 2011 affirmatively state that his knee is not manifested by dislocation and a review of VA treatment records does not reveal any evidence to support a higher rating.  Accordingly, a rating under 5258 is not warranted.   

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service connected disability and that a higher rating is warranted.  The Veteran is qualified to report on factual matters of which he has first-hand knowledge, such as experiencing knee pain and other observable symptoms.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, although the Board may consider the Veteran's subjective statements regarding the severity of his disabilities (and has, indeed, done so in this case), the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, that these types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  Id.  

	(CONTINUED ON NEXT PAGE)












ORDER

From January 31, 2017, a rating of 20 percent, but no higher, for left knee limitation of flexion is granted, subject to the laws and regulations governing the payment of monetary benefits.

From July 19, 2011, a rating of 10 percent, but no higher, for symptomatic residuals of left knee meniscectomy is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


